   Case 1:19-cv-01039-LPS Document 3 Filed 06/21/19 Page 1 of 1 PageID #: 28




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 JACK WOLF, Individually and On Behalf          )
 of All Others Similarly Situated,              )
                                                )
                        Plaintiff,              )   Case No. 1:19-cv-01039-LPS
                                                )
         v.                                     )   JURY TRIAL DEMANDED
                                                )
 HOMEFED CORPORATION, JOSEPH S.                 )   CLASS ACTION
 STEINBERG, PAUL J. BORDEN,                     )
 PATRICK D. BIENVENUE, TIMOTHY M.               )
 CONSIDINE, JIMMY HALLAC, BRIAN P.              )
 FRIEDMAN, MICHAEL A. LOBATZ,                   )
 JEFFERIES FINANCIAL GROUP INC.,                )
 and HEAT MERGER SUB, LLC,                      )
                                                )
                        Defendants.             )

                          NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Jack

Wolf (“Plaintiff”), hereby voluntarily dismisses the above-captioned action (the “Action”) with

prejudice as to Plaintiff only and without prejudice to the putative class. Defendants have filed

neither an answer nor a motion for summary judgment in the Action, and no class has been

certified.


 Dated: June 21, 2019                                RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                      Wilmington, DE 19801
 Richard A. Maniskas                               Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
 Berwyn, PA 19312                                  Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff
